DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The following compound remains under examination: species (A) wherein Ar1 is (e) a C6-C60 aryl group unsubstituted or substituted with at least one Z31, Ar2 is (a) a group represented by Formula 3A or Formula 3F, X51 when present is (d) a single bond, X1 to X3 follow the scenario wherein (b) each of X1 to X3 is not N, X11 to X13 follow the scenario wherein (b)(iii) at least one of X11 to X13 is N and the ring thereof comprises 3 N atoms, and L1-L5 are each (a) single bonds. 

Note that Applicant’s amendment to Claim 4 necessitates that “Ar1 and Ar2 are each independently selected from a group represented by one of Formulae 3A to 3C”. The claim no longer encompasses the elected species since Ar1 as defined in the election above is a C6-C60 aryl group unsubstituted or substituted with at least one Z31 which does not overlap in scope with the newly required Formulae 3A to 3C. Accordingly, Claim 4 is herein withdrawn is being directed to a non-elected invention.  
Likewise, note that Applicant’s amendment to Claim 7 necessitates that “Ar1 and Ar2 are each independently selected from a group represented by one of Formulae 3G-1 to 3G-10.” The claim no longer encompasses the elected species because Ar2 as defined in the election above is a group represented by Formula 3A or Formula 3F which do not overlap in scope with the newly required Formulae 3G-1 to 3G-10. Accordingly, Claim 7 is herein withdrawn is being directed to a non-elected invention.  

Response to Amendment
Applicant’s amendment dated 10/21/2022 has been entered – Claims 1, 4, and 7 are amended. Claims 1-20 remain pending in this application with Claims 4 and 7 standing withdrawn as being directed to a non-elected invention. 

The rejection of Claims 4 and 7 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Non-Final Office Action mailed 07/21/2022 is overcome by Applicant’s amendment. 

The rejection of Claims 1-9 and 11-20 under both 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by IDS reference Bergmann et al. (WO 2019/086667 A1) as previously set forth in the Non-Final Office Action mailed 07/21/2022 is overcome by Applicant’s amendment.

The rejection of Claims 1-3, 5-6, and 8-20 under 35 U.S.C. 103 as being unpatentable over Seifermann (US 2019/0181359 A1) as previously set forth in the Non-Final Office Action mailed 07/21/2022 is maintained – see the discussion in the Response to Arguments section below. Note that the rejection of Claims 4 and 7 under 35 U.S.C. 103 as being unpatentable over Seifermann (US 2019/0181359 A1) as set forth in the previous Office Action are overcome by Applicant’s amendment. However, said claims now stand withdrawn as being drawn to a non-elected invention as a result of said amendment. 

Response to Arguments
Applicant’s arguments on Pages 33-35 of the response dated 10/21/2022 with respect to the rejection of the claims under 35 USC § 103 in the previous Office Action have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 33-35 of the reply that examples of the present application provide evidence of unexpected results. Applicant points to Example 5 of the instant specification and asserts that the “excellent properties, particularly the lifespan, [are] unexpected in light of the teachings of Seifermann.” Note that such an assertion is based upon Seifermann’s Examples 3 and 4 whose properties are described in ¶¶ [0442] and [0446] of Seifermann. Applicant asserts that “the properties are very similar and do not include luminescence efficiency or lifespan” and therefore Applicant concludes that “the excellent properties for Compound 14 are unexpected in light of the teachings of Seifermann.”  
Examiner’s Response – The Examiner respectfully disagrees. Applicants have the burden of explaining the proffered data as evidence of non-obviousness. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. Evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Evidence of nonobviousness must also be commensurate in scope with the claims which the evidence is offered to support.  Comparison must be between the claimed subject matter and the closest prior art to be effective to rebut a prima facie case of obviousness. See MPEP § 716.02. Of importance, the relevant modification in the rejection of record under 35 USC § 103 is only the substitution of the SiPh3 group in the compound referred to as S1 with a hydrogen group to yield the compound S2 which is equivalent to Compound 14 of the instant application. The proffered data does not include such comparison and is therefore not considered particularly germane to the discussion of unexpected results as a means to overcome the prima facie case of obviousness set forth in the previous rejection and below. Additionally, the Examiner notes the following deficiencies with the data. First, the inventive Example 5 relied upon by Applicant is based on an EL device comprising the inventive Compound 14 as the dopant in the emission layer. Therefore, the inventive example provides device-based data such as luminous efficiency and lifespan. On the other hand, the comparative data pulled from the disclosure of the prior art is based on compound properties (emission spectra, PLQY, color, etc) rather than device properties. Accordingly, a direct comparison cannot be made between inventive and comparative data to evaluate the allegation of unexpected results. Note also that the silence of the prior art regarding device efficiency and lifespan is not sufficient to support a conclusion of unexpected results based on the proffered data (Example 5) alone. Therefore, for at least the reasons outlined above, the Examiner maintains the rejection under 35 USC § 103 over Seifermann. 













Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-6, and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the instant claim recites the limitation “provided that when one of Ar2 is a group represented by Formula 3A or 3B and Ar1 is a benzene group substituted with at least one Z31, then Z31 is not a cyano group” but the claim also recites later that Z31 is selected from “hydrogen, deuterium, a cyano group… and a π electron-rich C1-C60 heterocyclic group” which renders the claim indefinite. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the first recitation that Z31 is not a cyano is the broad recitation (Z31 may be anything other than a cyano) whereas the second recitation with specific groups in the Markush grouping is narrower. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. That is, it is unclear if the proviso is intended to suggest that, when the conditions are met, Z31 may be anything other than a cyano group or if Z31 in that case is still limited to the narrower selection of groups minus the cyano. For purposes of examination herein, the later will be assumed at least because of the discussion below with respect to an issue of new matter regarding the former interpretation. 
Dependent Claims 2-3, 5-6, and 8-20 are rejected for failing to overcome the deficiencies of the parent claim. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, as outlined above with respect to the rejection of Claim 1 under 35 USC § 112(b), there is uncertainty as to the scope of the variable Z31 when the conditions in the newly added proviso are met. The Examiner notes that the first interpretation wherein the limitation “provided that when one of Ar2 is a group represented by Formula 3A or 3B and Ar1 is a benzene group substituted with at least one Z31, then Z31 is not a cyano group” is intended to imply that Z31 may be any group other than a cyano is not regarded to find support in the original specification. That is, the specification provides only support for Z31 being selected from the limited set of substituents including “hydrogen, deuterium, a cyano group… and a π electron-rich C1-C60 heterocyclic group.”
Dependent Claims 2-3, 5-6, and 8-20 are rejected for failing to overcome the deficiencies of the parent claim. 





















Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-3, 5-6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seifermann (US 2019/0181359 A1).
Regarding Claims 1-3, 5-6, and 8-10, Seifermann teaches organic molecules for use as blue TADF emitters in organic-light emitting diodes with high efficiencies and stabilities (see [0013]). Said emitters comprise a first chemical moiety of Formula I and a second chemical moiety of Formula II which is linked to the first chemical moiety via a single bond (see [0014]-[0015]). 

Seifermann Formula I: 
    PNG
    media_image1.png
    263
    173
    media_image1.png
    Greyscale
  Seifermann Formula II: 
    PNG
    media_image2.png
    176
    273
    media_image2.png
    Greyscale


Seifermann teaches exemplary compounds according to the above scheme including the following compound, reproduced below (see Pg. 99) and referred to herein as S1. 

Seifermann’s S1: 
    PNG
    media_image3.png
    370
    301
    media_image3.png
    Greyscale


Seifermann’s S1 is not a compound according to the instant claim(s) because it includes a SiPh3 group which is not a claimed substituent for the relevant phenyl ring. Seifermann does not teach an exemplary compound such as S1 without said SiPh3 group. However, as noted above, S1 is a compound having first and second chemical moieties according to Seifermann’s Formulae I and II respectively. The SiPh3 group at issue corresponds to the RII of the first chemical moiety according to Formula I above. Seifermann teaches that the group RII may be SiPh3 as seen in S1 as well as a hydrogen group, among others (see [0030], [0035] & [0041]-[0046]). Therefore, given the general formulae and the teachings of Seifermann, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the SiPh3 group in S1 for a hydrogen atom since Seifermann teaches hydrogen may suitably be selected as the group RII in the first chemical moiety according to Formula I. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would remain useful as a TADF emitter in the OLED of Seifermann and would possess the benefits of Seifermann discussed above. See MPEP § 2143(B). 
	The above modification would yield the following compound, referred to herein as S2 and reproduced below for comparison to Formula 1 of the instant claim(s). 
Instant: 
    PNG
    media_image4.png
    183
    447
    media_image4.png
    Greyscale
      S2: 
    PNG
    media_image5.png
    367
    292
    media_image5.png
    Greyscale


	As seen from the structures above, S2 meets each of the following limitations of the instant claim(s): 
X1 to X3 are each C(R1) to C(R3) respectively wherein R1-R3 are each hydrogen
X11 to X13 are each N
L1 to L5 are each independently a single bond; a1 to a5 are each 1
R4 + R5 are each independently unsubstituted C6 carbocyclic groups (phenyl)
Ar1 is an unsubstituted C6 aryl (a phenyl)
Ar2 is a substituted carbazole group represented by Formula 3A wherein X51 is a single bond, A31 + A32 are each C6 carbocyclic groups (benzene), Z31 + Z32 are each unsubstituted C6 carbocyclic groups (phenyl), and b31 + b32 are each 1

    PNG
    media_image6.png
    237
    194
    media_image6.png
    Greyscale

* indicates a binding site
A33, X54-X57, Z33, Z51a-Z51b, Z54a-Z54b, Z55-Z57, R10a-R10b, Q101-Q103, Q111-Q113, Q121-Q123, Q11-Q19, Q21-Q29, and Q31-Q39 are not required to be present

Regarding Claims 11-12, Seifermann teaches the modified heterocyclic compound S2 according to Claim 1 above. Seifermann appears silent with respect to the claimed properties wherein the heterocyclic compound has a singlet energy level in a range of about 2.5 to about 3.0 electron volts and wherein a difference between a singlet energy level and a triplet energy level of the heterocyclic compound is in a range of about 0 to about 0.5 electron volts (the singlet/triplet energy levels evaluated using a density functional theory method structurally optimized at a level of B3LYP/6-31G(d,p)). However, the compound S2 is structurally equivalent to the instant compound 14 (see the instant specification at Pg. 181) which is shown to have an S1 of 2.72 eV and a ΔEST of 0.064 eV (see Table 2 of the instant specification). Therefore, the claimed properties are considered to be inherent (and would be expected to fall within the ranges of the claims), absent evidence otherwise. 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Regarding Claims 13-16, Seifermann teaches organic molecules for use as blue TADF emitters in organic-light emitting diodes with high efficiencies and stabilities (see [0013]). Said emitters comprise a first chemical moiety of Formula I and a second chemical moiety of Formula II which is linked to the first chemical moiety via a single bond (see [0014]-[0015]). Seifermann teaches exemplary compounds according to the above scheme including the compound S1 (reproduced above – see Claim 1). 
Seifermann also teaches that their inventive OLEDs are formed from a first electrode (an anode), a second electrode (a cathode) and an organic layer disposed between the first and second electrode wherein the organic layer comprises an emission layer, a hole transport region disposed between the first electrode and the emission layer including a hole injection layer, a hole transport layer, and an electron blocking layer, and an electron transport region between the emission layer and the second electrode comprising a hole blocking layer, an electron transport layer, and an electron injection layer (see [0363]). 
Seifermann does not explicitly teach an OLED comprising S1. However, Seifermann suggests that the emission layer includes a light emitting molecule (dopant) according to their invention and a host in an amount greater than the dopant (see [0341], [0361]-[0362] & [0374]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the emission layer of the above device using Seifermann’s S1 as the light emitting dopant as it would have been a choice from a finite number of identified, predictable solutions of a compound useful as the dopant in the emission layer of the OLED of Seifermann possessing the benefits taught by Seifermann. One of ordinary skill in the art would have been motivated to produce additional devices having the benefits taught by Seifermann in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). 
Likewise, as discussed above in greater detail with respect to Claim 1, Seifermann’s S1 is not a compound according to the instant claim(s) because it includes a SiPh3 group which is not a claimed substituent for the relevant phenyl ring. However, Seifermann teaches that the relevant SiPh3 group, corresponding to RII in Seifermann’s Formula I, may be a SiPh3 group as well as a hydrogen group, among others (see [0030], [0035] & [0041]-[0046]). Therefore, given the general formulae and the teachings of Seifermann, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the SiPh3 group in S1 for a hydrogen atom since Seifermann teaches hydrogen may suitably be selected as the group RII in the first chemical moiety according to Formula I. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would remain useful as a TADF emitter in the OLED of Seifermann and would possess the benefits of Seifermann discussed above. See MPEP § 2143(B). 
The above modification would yield the compound S2 which is a compound according to Formula 1 of the instant Claim 1 as discussed in detail above.

Regarding Claim 17, Seifermann teaches the organic light-emitting device according to Claim 15 above wherein the emission layer includes the compound S2. Seifermann teaches that their inventive compounds emit blue light (see [0013]).   

Regarding Claim 18, Seifermann teaches the organic light-emitting device according to Claim 15 above. Seifermann suggests that the emission layer may consist only of their inventive emitter (i.e. S2) and a host compound (see [0341] &[0374]). Seifermann also suggests that their inventive emitters exhibit thermally activated delayed fluorescence (see [0013]). Accordingly, since S2 is the only emitter in the emission layer, the OLED of Seifermann is considered to meet the claimed limitation wherein a ratio of a delayed fluorescence component emitted from the heterocyclic compound of the emission layer to a total emission component emitted from the emission layer is 90% or more.  

Regarding Claims 19-20, Seifermann teaches the organic light-emitting device according to Claim 16 above. Seifermann does not teach an express embodiment comprising S2 and a host according to the instant claims in the emission layer. However, Seifermann teaches a variety of exemplary host materials suitable for the emission layer including CBP (4,4′-Bis-(N-carbazolyl)-biphenyl) (see [0374]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the emission layer of the above described device using CBP as the host as it would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the emission layer of the OLED of Seifermann possessing the benefits taught by Seifermann. One of ordinary skill in the art would have been motivated to produce additional devices having the benefits taught by Seifermann in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). 
CBP may be considered a first material according to the instant claim which comprises both a π electron-rich cyclic group (a cyano group-free carbazole) and a cyano group-free benzene group and does not include an electron transport moiety.






Conclusion
The following prior art made of record and not relied upon is considered remain pertinent to Applicant’s disclosure: 
Kim et al. (WO 2020/091521 A1) teaches compounds for use in OLEDs such as the following (see Pg. 70). 
Kim: 
    PNG
    media_image7.png
    189
    181
    media_image7.png
    Greyscale


Szafranowska et al. (WO 2019/162332 A1) teaches TADF compounds for use in OLEDs such as the following (see Pg. 157). 
Szafranowska: 
    PNG
    media_image8.png
    205
    257
    media_image8.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-Th, 9 am - 3 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789              

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789